Citation Nr: 1728061	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine disability.

2.  Entitlement to a rating in excess of 30 percent for tension headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The August 2007 decision continued a 10 percent rating then in effect for the Veteran's service-connected lumbar strain.  In an August 2008 rating decision, the RO granted an increased rating from 10 percent to 20 percent for the lumbar strain effective March 14, 2007, the date of receipt of the claim.  In a February 2011 decision, the Board denied the claim for a rating higher than 20 percent for the lumbar strain.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated the February 2011 Board decision and remanded the Veteran's claim for a rating higher than 20 percent for the lumbar strain.   

In April 2012, the Board added the claim of entitlement to TDIU and remanded the lumbar spine and TDIU claims for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2016 and December 2016, the Board remanded these claims for additional development.   At the time of the December 2016 remand, the issue of a higher rating for headaches was remanded for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In April 2017, the RO issued a SOC and later that same month, the Veteran perfected his appeal as to that issue in a VA form 9.  

The Veteran was previously represented by Kenneth L. LaVan, attorney.  The record shows that in March 2017 the Veteran executed a VA Form 21-22 in favor of Adam Neidenberg, attorney.  The Board recognizes this change in representation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In his April 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference at the local RO.  The Veteran's hearing was scheduled for October 2015 but in November 2015 correspondence, the Veteran requested to cancel the hearing.  Subsequently, the Veteran again requested a hearing, which was scheduled to occur in July 2016.  However, in July 2016, prior to the hearing, the Veteran's prior attorney informed the Board that the Veteran waived his request for the hearing and did not wish to reschedule the same.  In December 2016, the Board previously found that the Veteran withdrew his hearing request consistent with 38 C.F.R. § 20.704 (2016).  

As noted above, in December 2016, the Board remanded these matters for additional development.  After completing the requested development, the RO issued an April 2017 supplemental statement of the case.  Later that same month, the Veteran submitted a VAF 9, noting that the form was in response to the SSOC and that he was requesting a Board hearing by a live videoconference hearing at a local VA office.  Although his prior attorney withdrew an earlier hearing request, in light of the additionally perfected issue of a higher rating for tension headaches, the additional development on the issues for increase rating for the lumbar spine disability and a TDIU and his new attorney representation, the Board finds that a remand is warranted for the RO to schedule the Veteran for his requested videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at his local RO via live videoconference.  See 38 C.F.R. § 20.704.  Notify the Veteran and his Attorney of the place and time of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



